Case 4:20-mj-04788-N/A-JR Document1 Filed 08/03/20 Page 1 of 1

 

 

 

CRIMINAL COMPLAINT
(Electronically Submitted)

. * ® DISTRICT of ARIZONA

United States District Court
United States of America DOCKET NO,
Y.
Maria Magdalena Guachiac-Tambriz MAGISTR mms CASENO,
YOB: 2000; Citizen of Guatemala ws O- 0 47 8 8 M J

 

 

Complaint for violation of Title 8, United States Code Sections 1326(a) and (b)(1)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION;

On or about July 30, 2020, at or near Arivaca, in the District of Arizona, Maria Magdalena Guachiac-Tambriz, an
alien, entered, and was found in the United States of America after having been denied admission, excluded, deported,
and removed from the United States through El Paso, Texas on January 23, 2020, and without obtaining the express
consent of the Attorney General or the Secretary of the Department of Homeland Security to reapply for admission
thereto; in violation of Title 8, United States Section 1326(a), enhanced by Title 8, United States Code, Section
1326(b)(1), a felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Maria Magdalena Guachiac-Tambriz is a citizen of Guatemala. On January 23, 2020, Maria Magdalena
Guachiac-Tambriz was lawfully denied admission, excluded, deported and removed from the United States through
El Paso, Texas. On July 30, 2020, agents found Maria Magdalena Guachiac-Tambriz in the United States at or
near Ativaca, Arizona, without the proper immigration documents. Maria Magdalena Guachiac-Tambriz did not
obtain the express consent of the Attorney General or the Secretary of the Department of Homeland Security to re-
apply for admission to the United States,

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

 

DETENTION REQUESTED SIGNATURE OF COMPLAINANT (official title)
Being duly sworn, I declare that the foregoing is
LMG2ATC OFFICIAL TITLE 7
0 US j .
AUTHORIZED AUSA /s/Liza Granoff, (ne) Border Patrol Agent
Andrew J. Carpenter

 

Sworn by telephone x

 

DATE

SIGNATURE OF MAGISTRATE JUDGE”
“£1 ios Coy Dara August 3, 2020

 

 

 

 

5 See Federnt rules of Criminal Procedure Rules 3, 4.1, and 54

 
